Danny Fisher, a pro se federal prisoner, appeals a district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241. This appeal has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not necessary. See Fed. R.App. P. 34(a).
In 1991, a jury in the United States District Court for the Eastern District of Michigan found Fisher guilty of various charges related to the manufacture and distribution of amphetamines. See 21 U.S.C. §§ 841(a)(1), 846, and 856(a)(1). He received a sentence of 151 months in prison. The Sixth Circuit affirmed the convictions. In 1997, Fisher filed a motion to vacate under 28 U.S.C. § 2255, which the district court denied. On appeal, the Sixth Circuit denied his request for a certificate of appealability.
Fisher filed his § 2241 action in the Northern District of Ohio, the district in which he was imprisoned. He claimed that an amendment to the United States Sentencing Guidelines renders him “actually innocent” of his 151 month sentence. The district court denied the § 2241 petition on two grounds: first, Fisher’s § 2255 remedy was not inadequate or ineffective merely because the statute of limitations had expired; second, Fisher’s sentencing claim was not a claim of actual innocence. See Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir.1999).
Upon review, we conclude that Fisher’s petition is without merit for the reasons stated by the district court. The Charles case disposes of both aspects of Fisher’s claim.
The order of the district court is affirmed. See Rule 34(j)(2)(e), Rules of the Sixth Circuit.